Citation Nr: 0325559	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
arthralgia of the right hip and thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to January 1958.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1996 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for the residuals of a 
right total knee replacement (TKR), denied a temporary total 
rating for convalescence following the TKR, and denied a 
rating in excess of 10 percent for arthralgia of the right 
lower extremity.  

In July 1998 the Board remanded the issues of entitlement to 
service connection for right total knee residuals and to an 
increased rating for a right knee, thigh, and hip disorder.  
In September 2000 the Board, in pertinent part, remanded the 
issues of entitlement to an increased rating for arthralgia 
of the right knee, right thigh, and right hip, entitlement to 
service connection for right TKR residuals, and entitlement 
to a temporary total rating for convalescence following the 
TKR.  

In a July 2002 decision the Board granted service connection 
for a right TKR and remanded the issues of entitlement to a 
temporary total rating for convalescence following the TKR 
and to a rating in excess of 10 percent for the entity 
characterized as arthralgia of the right lower extremity.  
The remand instructed the RO to review the rating for right 
lower extremity arthralgias in light of the grant of service 
connection for a right TKR and, in essence, to re-adjudicate 
the matter of a temporary total rating for convalescence in 
light of the grant of service connection for TKR residuals.  

In an October 2002 decision the RO, in pertinent part, 
implemented the grant of service connection for a right TKR 
and assigned a temporary total rating for a one month period 
of convalescence and a subsequent 12 month period at a 
100 percent rating under Code 5055, followed by a 30 percent 
scheduler rating.  The RO also found, in essence, that 
service connection had been properly established for right 
hip pain and arthritis, but that a rating in excess of 10 
percent was not warranted.  This is the only issue remaining 
on appeal.

REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the appellant has not been notified of the VCAA or how 
it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

Because of the change in the law brought about by the VCAA, a 
remand in this case as to the issue of entitlement to a 
rating in excess of 10 percent for arthralgia of the right 
hip and thigh is required for compliance with the duty to 
assist provisions contained in the new law.  A review of the 
record shows range of motion studies have not been conducted 
since March 1996 to assess the veteran's service-connected 
right hip and thigh disorder.  A May 1999 VA report found no 
significant joint space narrowing to the right hip upon X-ray 
examination.  As the applicable rating Codes for this 
disorder are based upon a diagnosis of degenerative 
osteoarthritis established by X-ray examination and 
limitation of thigh motion, the Board finds an additional 
medical examination is required for an adequate 
determination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA.  He should be specifically 
advised of the criteria for establishing 
entitlement to the increased rating 
sought, of what the evidence now shows, 
and of his and VA's responsibilities in 
the development of his claim.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for his 
right hip and thigh disorder since 
September 2001 and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of treatment records, including VA 
records (not already in the claims 
folder), should be obtained from all 
identified sources.  

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right hip and thigh 
disorder.  X-ray examination of the right 
hip and range of motion studies, 
including an assessment as to any 
limitation of thigh extension, abduction, 
adduction, or rotation, must be 
conducted.  The examiner should reconcile 
any opinion provided with the evidence of 
record, including VA reports dated in May 
1999 and March 1996.  The veteran's 
claims folder must be made available t, 
and reviewed by, the examiner.  The 
examiner should explain the rationale for 
any opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


